DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (hereinafter Smith, US 10,248,363).

Regarding Claim 1, Smith discloses:
a method (see at least Fig. 4) comprising:
receiving, at a peripheral device from a client device, a request to connect with the peripheral device over a wireless network provided by the peripheral device (col. 1 ln. 31 – 54 disclose peripheral devices that a client can request for services and that these requests can be made wirelessly over a network); 
in response to receiving the request, establishing a connection with the client device over the wireless network (col. 1 ln. 31 – 54 disclose peripheral devices that a client can request for services and that these requests can be made wirelessly over a network in the process of which a connection between the servicing peripheral device and the client is established); 
receiving, at the peripheral device from the client device, another request to access a first web page at a first address via the connection (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is able to request setup of the device through a webpage that has its own location/URL/address); and 
redirecting, by a processing device of the peripheral device, the client device to a second web page associated with a driver application for the peripheral device instead of providing the first web page, wherein the driver application enables the client device to request the peripheral device to perform an operation (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).

Claim 8 is a system version of claim 1 and is similarly rejected, where the memory and processor related limitations are needed by the Smith reference to perform its disclosed features and functions.

Claim 15 is a non-transitory computer readable storage medium version of claim 1 and is similarly rejected, where the non-transitory computer readable storage medium and processor related limitations are needed by the Smith reference to perform its disclosed features and functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 9, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Hymel (hereinafter Hymel, US 20030220988).

Regarding claims 2, 9 and 16 the rejections of claims 1, 8 and 15 are incorporated and Smith discloses:
the second web page associated with the driver application for the peripheral device corresponds to a web page that includes downloading the driver application or another link to launch the driver application at the client device (col. 5 ln. 63 – col. 4 ln. 26 
describe that the web server (that uses the setup process previously established that utilizes a setup webpage) that may load/download a driver for the device).
Smith does not expressly disclose, however, Hymel discloses:
downloading a driver using a link (ph. [0019] – see last three sentences).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Hymel in order to implement a common and reliable means of obtaining drivers so that a computerized electronic device may be properly used.

Regarding claims 3, 10 and 17 the rejections of claims 1, 8 and 15 are incorporated and Smith does not expressly disclose, however, Hymel discloses:
determining whether the driver application associated with the peripheral device is installed at the client device (see at least Fig 4 block 430 and ph. [0019]); and 
in response to determining that the driver application is installed at the client device, providing another address that causes the driver application installed at the client device to be launched (see at least Fig 4 block 430 and ph. [0019] where after it is established that the driver is installed it may control the device, which then launches the driver into execution on the client computing system).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Hymel as per the reasoning in claim 1.

Regarding claims 6 and 13 the rejection of claims 2 and 8 are incorporated and Smith does not expressly disclose, however, Hymel discloses:
the link to download the driver application is associated with a web address of a web page for downloading the driver application or an address of a mobile application for downloading the driver application (at least ph. [0018] establishes that the internet link has an address).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Hymel as per the reasoning in claim 1.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Hymel and further in view of Crews et al. (hereinafter Crews, US 20160371201).

Regarding claims 7 and 14 the rejections of claims 2 and 8 are incorporated and Smith discloses:
the driver application associated with an address of the driver application (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).
Smith and Hymel do not expressly disclose, however, Crews discloses:
the link to launch the driver application at the client device (see at least ph. [0024] and [0052] where when the software application to control the device is launched then the drivers are launched as well (otherwise the device launched is not successfully controlled).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith, as modified by Hymel, by the teachings of Crews in order to have a common and extremely recognizable means of launching control programs for peripheral devices.

Regarding claim 20 the rejection of claim 15 is incorporated and Smith discloses:
the driver application associated with an address of the driver application (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).
Smith does not expressly disclose, however, Hymel discloses:
the link to download the driver application is associated with a web address of a web page for downloading the driver application or an address of a mobile application for downloading the driver application (at least ph. [0018] establishes that the internet link has an address).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Hymel as per the reasoning in claim 1.
Smith and Hymel do not expressly disclose, however, Crews discloses:
the link to launch the driver application at the client device (see at least ph. [0024] and [0052] where when the software application to control the device is launched then the drivers are launched as well (otherwise the device launched is not successfully controlled).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith, as modified by Hymel, by the teachings of Crews in order to have a common and extremely recognizable means of launching control programs for peripheral devices.
Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194